Decree of the Surrogate’s Court of Suffolk county modified by directing that the New York transfer tax is payable by each legatee or devisee, and as so modified affirmed, in so far as appealed from, with costs, payable out of the estate, to each party filing a brief. We are of opinion that by the use of the words “ necessary charges ” by the testator in the 19 th *626paragraph of the will he did not intend to relieve the legatees and devisees from the payment of the transfer tax under the New York Transfer Tax Law, under which such tax must be paid by the legatee or devisee unless the will provides otherwise. Hagarty, Carswell and Tompkins, JJ., concur; Lazansky, P. J., and Davis, J., concur as to the transfer tax but dissent as to the construction placed upon the second paragraph of the will, being of opinion that it was a gift of the residue or remainder of the estate and chargeable with the expenses of administration.